                           EXHIBIT C




Case 20-04002-MJH   Doc 103-3   Filed 03/22/21   Ent. 03/22/21 21:31:38   Pg. 1 of 4
Christina Henry

Subject:                 FW: Hoover v QLS - 7091305107 - mediation availability / HOOVER / 7091305107 / WA-20-879613-
                         CV




From: Joseph McIntosh <jmcintosh@McCarthyHolthus.com>
Sent: Sunday, March 14, 2021 2:04 PM
To: Bob Norman <bnorman@houser‐law.com>; Christina Henry <chenry@hdm‐legal.com>; Emilie K. Edling
<eedling@houser‐law.com>
Cc: John McIntosh <johnm@schweetlaw.com>; Jason Anderson (jason@alkc.net) <jason@alkc.net>; IDSMH
<IDSMH@McCarthyHolthus.com>
Subject: RE: Hoover v QLS ‐ 7091305107 ‐ mediation availability / HOOVER / 7091305107 / WA‐20‐879613‐CV

Also, I just checked the property’s tax account, and it’s still with iH6.

The draft order I exchanged, or some equivalent, will need to be recorded to get the County to put the account back in
Suileman’s name.

The tax account change won’t happen automatically because there is no deed and excise recording.

From: Joseph McIntosh
Sent: Sunday, March 14, 2021 1:48 PM
To: 'Bob Norman' <bnorman@houser‐law.com>; Christina Henry <chenry@hdm‐legal.com>; Emilie K. Edling
<eedling@houser‐law.com>
Cc: John McIntosh <johnm@schweetlaw.com>; Jason Anderson (jason@alkc.net) <jason@alkc.net>; IDSMH
<IDSMH@McCarthyHolthus.com>
Subject: RE: Hoover v QLS ‐ 7091305107 ‐ mediation availability / HOOVER / 7091305107 / WA‐20‐879613‐CV

Thanks.

From: Bob Norman [mailto:bnorman@houser‐law.com]
Sent: Sunday, March 14, 2021 9:20 AM
To: Christina Henry <chenry@hdm‐legal.com>; Joseph McIntosh <jmcintosh@McCarthyHolthus.com>; Emilie K. Edling
<eedling@houser‐law.com>
Cc: John McIntosh <johnm@schweetlaw.com>; Jason Anderson (jason@alkc.net) <jason@alkc.net>; IDSMH
<IDSMH@McCarthyHolthus.com>
Subject: RE: Hoover v QLS ‐ 7091305107 ‐ mediation availability / HOOVER / 7091305107 / WA‐20‐879613‐CV

Thanks Christina and Joseph for the emails. Joseph, can you draft the stip you described below for us all to review?

Robert W. Norman, Jr.
Partner
HOUSER             LLP
9970 Research Drive, Irvine, CA 92618
P: (949) 679-1111 F: (949) 679-1112
www.houser-law.com
Offices in Arizona, California, Connecticut, Massachusetts,
Minnesota, Nevada, New Jersey, New Mexico, New York, Oregon & Washington

Admitted to Practice in Arizona, California, New Mexico and Washington

                                                                         1


          Case 20-04002-MJH                 Doc 103-3          Filed 03/22/21   Ent. 03/22/21 21:31:38   Pg. 2 of 4
This electronic message contains information from the law firm of Houser LLP. The contents may be privileged and confidential and are intended
for the use of the intended addressee(s) only. If you are not an intended addressee, note that any disclosure, copying, distribution, or use of the
contents of this message is prohibited. If you have received this e‐mail in error, please contact me at rnorman@houser‐law.com.


From: Christina Henry <chenry@hdm‐legal.com>
Sent: Saturday, March 13, 2021 1:41 PM
To: Joseph McIntosh <jmcintosh@McCarthyHolthus.com>; Emilie K. Edling <eedling@houser‐law.com>
Cc: Bob Norman <bnorman@houser‐law.com>; John McIntosh <johnm@schweetlaw.com>; Jason Anderson
(jason@alkc.net) <jason@alkc.net>; IDSMH <IDSMH@McCarthyHolthus.com>
Subject: RE: Hoover v QLS ‐ 7091305107 ‐ mediation availability / HOOVER / 7091305107 / WA‐20‐879613‐CV

The Plaintiff agrees that all the actions Joseph McIntosh describes below would resolve the issues for Ms. Hoover.

Christina L. Henry, Attorney
Henry & DeGraaff, P.S.
787 Maynard Ave S
Seattle, Washington 98104
Tel 206/330-0595
Fax 206-400-7609
chenry@HDM-legal.com



CONFIDENTIALITY NOTICE: This e-mail may contain information that is protected by the attorney-client and/or the attorney-
work product privilege. It is intended only for the individual named above and the privileges are not waived by virtue of this
having been sent by e-mail. If you are not the intended recipient ANY USE, DISSEMINATION, DISTRIBUTION OR COPYING OF
THIS COMMUNICATION IS STRICTLY PROHIBITED. If you have received this communication in error, please immediately
notify us by return e-mail or telephone at the e-mail address or telephone number listed above and destroy this transmission
and any attachments without reading or saving in any manner. Thank you



From: Joseph McIntosh <jmcintosh@McCarthyHolthus.com>
Sent: Saturday, March 13, 2021 10:18 AM
To: Emilie K. Edling <eedling@houser‐law.com>; Christina Henry <chenry@hdm‐legal.com>
Cc: Bob Norman <bnorman@houser‐law.com>; John McIntosh <johnm@schweetlaw.com>; Jason Anderson
(jason@alkc.net) <jason@alkc.net>; IDSMH <IDSMH@McCarthyHolthus.com>
Subject: RE: Hoover v QLS ‐ 7091305107 ‐ mediation availability / HOOVER / 7091305107 / WA‐20‐879613‐CV

Last email I promise.

If the sale is immediately rescinded, I think the purchase price needs to be refunded to purchaser, including funds in
registry. I don’t think this is delayed during the pendency of an appeal.

If sale is affirmed on appeal, purchaser owes that money back to the lender and the parties entitled to surplus. I don’t
know how you protect that right to return of the funds from the purchaser, but certainly there would accrue a cause of
action for restitution, and perhaps an equitable lien against the real property securing repayment by the purchaser.

This could also be made part of the instrument rescinding sale.




From: Joseph McIntosh
Sent: Saturday, March 13, 2021 10:05 AM
To: 'Emilie K. Edling' <eedling@houser‐law.com>; 'Christina Henry' <chenry@hdm‐legal.com>
Cc: 'Bob Norman' <bnorman@houser‐law.com>; 'John McIntosh' <johnm@schweetlaw.com>; 'Jason Anderson

                                                                          2


         Case 20-04002-MJH                  Doc 103-3          Filed 03/22/21           Ent. 03/22/21 21:31:38               Pg. 3 of 4
(jason@alkc.net)' <jason@alkc.net>; IDSMH <IDSMH@McCarthyHolthus.com>
Subject: RE: Hoover v QLS ‐ 7091305107 ‐ mediation availability / HOOVER / 7091305107 / WA‐20‐879613‐CV

On more reflection, preservation of rights would equally be needed for the purchaser, because the purchaser is losing
title through the rescission instrument, subject to reinstatement by way of successful appeal.

From: Joseph McIntosh
Sent: Saturday, March 13, 2021 9:39 AM
To: 'Emilie K. Edling' <eedling@houser‐law.com>; Christina Henry <chenry@hdm‐legal.com>
Cc: Bob Norman <bnorman@houser‐law.com>; John McIntosh <johnm@schweetlaw.com>; Jason Anderson
(jason@alkc.net) <jason@alkc.net>; IDSMH <IDSMH@McCarthyHolthus.com>
Subject: RE: Hoover v QLS ‐ 7091305107 ‐ mediation availability / HOOVER / 7091305107 / WA‐20‐879613‐CV

I think the sale can be immediately reversed, with the preservation of the lender’s rights during the pendency of an
appeal, through the recording of lis pendens.

The lis pendens will cut‐off intervening rights that may be created by the borrower when title is returned to her.

Of course, this will effectively prevent the borrower from transferring or encumbering the real property during the
pendency of the lis pendens / appeal (which may trigger the need for supersedes bond if the borrower had intentions of
transferring / encumbering during the appeal period, and would be damaged ).

The actual rescission can be accomplished by a simple instrument or order, signed by the court (the bankruptcy court is
empowered to determine title rights).

I’m motivated to close my file on this, and I would be willing to prepare the instrument. The title rights returned would
be based on the trustee’s litigation guarantee. Neither myself nor the trustee would me making any other title
representations.

A full dismissal of the trustee would need to follow.

Let me know.

Thanks.




                                                            3


          Case 20-04002-MJH         Doc 103-3       Filed 03/22/21      Ent. 03/22/21 21:31:38         Pg. 4 of 4
